UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6185



DARRYL GREEN,

                                             Petitioner - Appellant,

          versus


PATRICK CONROY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-92-DKC)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Darryl Green appeals the district court’s order denying relief

on   his   42    U.S.C.A.      §    1983   (West   Supp.    2001)   complaint    and

dismissing without prejudice the complaint insofar as if could be

construed as having been filed under 28 U.S.C. § 2241 (1994).                    We

have reviewed the record and the district court’s memorandum and

find no reversible error.            Accordingly, we affirm on the reasoning

of the district court.             See Green v. Conroy, No. CA-02-92-DKC (D.

Md. Jan. 17, 2002).            We dispense with oral argument because the

facts   and     legal    contentions       are   adequately    presented    in   the

materials       before   the       court   and   argument   would    not   aid   the

decisional process.




                                                                           AFFIRMED




                                            2